Title: To Thomas Jefferson from Thomas Willis White, 7 December 1824
From: White, Thomas Willis
To: Jefferson, Thomas


 Dear Sir,
Richmond,
Dec. 7, 1824.
Since writing you on Friday last, I have had the pleasure of receiving a third recommendation to the volume I sent you,—I have struck off these three in the form of a little pamphlet, in order to lay them on the counter of the Book stores in the City until I am able to obtain a few more, so as to place them in all the copies which remain unbound.I enclose you a copy of them, not knowing whether you take the Enquirer.Permit me to ask if you have not wrote to me before you receive this, if you could be pretty lengthy and explicit in your letter—as regards an explanation of the  Benefits of the Work, provided it meets such approbation from you as I hope it will.Very RespectfullyThomas W. White.